 Case 1:19-cv-00430-DBH Document 1 Filed 09/19/19 Page 1 of 11   PageID #: 1



                          United States District Court
                               District Of Maine




UNITED STATES OF AMERICA FOR
THE USE AND BENEFIT OF LOCAL
1253, INTERNATIONAL
BROTHERHOOD OF ELECTRICAL                       Docket No.:
WORKERS, By and Through Chuck
Fraser in His Representative Capacity
as Business Manager; NATIONAL
ELECTRICAL CONTRACTORS
ASSOCIATION/INTERNATIONAL
BROTHERHOOD OF ELECTRICAL
WORKERS FAMILY MEDICAL CARE
TRUST FUND, By and Through Its
Board of Trustees; NATIONAL
ELECTRICAL BENEFIT FUND, By
and Through Its Board of Trustees;
I.B.E.W. LOCAL 1253 PENSION
TRUST FUND, By and Through Its
Board of Trustees; AUGUSTA
ELECTRICAL JOINT
APPRENTICESHIP AND TRAINING
COMMITTEE TRUST FUND, By and
Through Its Board of Trustees; and
MAINE ELECTRICAL WORKERS
SUPPORT FUND,

            Plaintiffs,

       v.

WILLIAMS BUILDING COMPANY,
INC.; CUBE ELECTRICAL
CONSTRUCTION, INC.; and
WESTERN SURETY COMPANY,

            Defendants.
 Case 1:19-cv-00430-DBH Document 1 Filed 09/19/19 Page 2 of 11     PageID #: 2



                   Complaint And Demand For Jury Trial

      Plaintiff the United States of America, for the use and benefit of Local

1253 of the International Brotherhood of Electrical Workers (“Local 1253” or

“the Union”), by and through Chuck Fraser in his representative capacity as

Business Manager of Local 1253; National Electrical Contractors

Association/International Brotherhood of Electrical Workers Family Medical

Care Trust Fund (“Family Medical Trust”), by and through its board of

trustees; the National Electrical Benefit Fund (“Benefits Trust”), by and

through its board of trustees; the I.B.E.W. Local 1253 Pension Trust Fund

(“Retirement Trust”), by and through its board of trustees; the Augusta

Electrical Joint Apprenticeship and Training Committee Trust Fund

(“Training Trust”), by and through its board of trustees; and the Maine

Electrical Workers Support Fund (“Support Fund”), bring this action against

Defendants Williams Building Company, Inc., Cube Electrical Construction,

Inc., and Western Surety Company, and state as follows:

                                    Parties

      1.    Plaintiff Local 1253 is a voluntary, unincorporated association

existing pursuant to the laws of the State of Maine and maintains its

principal place of business at 176 Main Street, Fairfield, Maine 04937. Local

1253 is an “employee organization” within the meaning of § 3(4) of the

Employee Retirement Income Security Act of 1974 (“ERISA”), as amended, 29

                                       2
 Case 1:19-cv-00430-DBH Document 1 Filed 09/19/19 Page 3 of 11     PageID #: 3



U.S.C. § 1002(4), and is a labor organization within the meaning of Section

2(5) of the Labor-Management Relations Act of 1947 (“LMRA”), as amended,

29 U.S.C. §152(5). Chuck Fraser (“Fraser”) is the Business Manager and duly

authorized representative of the Local 1253 and is authorized to bring this

cause of action on behalf of the Union in his representative capacity.

      2.    Plaintiff Family Medical Trust is a multiemployer employee

benefit plan within the meaning of Sections 3(3), 3(37), 502, and 515 of

ERISA, 29 U.S.C. §§ 1002(3), 1002(37), 1132, and 1145. Plaintiff Family

Medical Trust maintains its principal place of business at 410 Chickamauga

Avenue, Suite 301, Rossville, Georgia 30741.

      3.    Plaintiff Benefits Trust is a multiemployer employee benefit plan

within the meaning of Sections 3(3), 3(37), 502, and 515 of ERISA, 29 U.S.C.

§§ 1002(3), 1002(37), 1132, and 1145. Plaintiff Benefits Trust maintains its

principal place of business at 2400 Research Boulevard, Suite 500, Rockville,

Maryland 20850.

      4.    Plaintiff Retirement Trust is a multiemployer employee benefit

plan within the meaning of Sections 3(3), 3(37), 502, and 515 of ERISA, 29

U.S.C. §§ 1002(3), 1002(37), 1132, and 1145. Plaintiff Retirement Trust is

administered at 176 Main Street, Fairfield, Maine 04937.

      5.    Plaintiff Training Trust is a multiemployer employee benefit plan

within the meaning of Sections 3(3), 3(37), 502, and 515 of ERISA, 29 U.S.C.

                                       3
 Case 1:19-cv-00430-DBH Document 1 Filed 09/19/19 Page 4 of 11      PageID #: 4



§§ 1002(3), 1002(37), 1132, and 1145. Plaintiff Training Trust is administered

at 176 Main Street, Fairfield, Maine 04937.

      6.     Plaintiff Support Fund is a nonprofit corporation existing

pursuant to the laws of the State of Maine. Plaintiff Support Fund is

administered at 176 Main Street, Fairfield, Maine 04937.

      7.     Defendant Williams Building Company, Inc. is a Massachusetts

corporation existing under Massachusetts state laws with an office located at

259A North Street, Suite 2, Hyannis, Massachusetts 02601.

      8.     Defendant Cube Electrical Construction, Inc., is a Massachusetts

corporation existing under Massachusetts state laws with an office located at

10 Regis Road, Andover, Massachusetts 01810.

      9.     Defendant Western Surety Company is a South Dakota

corporation organized and existing under the laws of South Dakota, with its

principal office located at 101 South Reid Street, Sioux Falls, South Dakota

57103.

                              Jury Trial Demand

      10.    Under Fed. R. Civ. P. 38(b), Plaintiffs demand trial by jury on all

issues triable to a jury.

                            Jurisdiction and Venue

      11.    Jurisdiction of this case is based upon 28 U.S.C. § 1331. This

action arises pursuant to 40 U.S.C. § 3131, et seq. (the “Miller Act”).

                                        4
 Case 1:19-cv-00430-DBH Document 1 Filed 09/19/19 Page 5 of 11        PageID #: 5



      12.     Venue is proper in the United States District Court for the

District of Maine pursuant to 40 U.S.C. § 3133(b)(3)(B) because the work in

question took place in Augusta, Maine, within the territorial jurisdiction of

this Court.

                               Factual Allegations

      13.     Upon information and belief, on or about August 24, 2015,

Defendant Williams Building Company entered into a prime contract with

the Department of Veterans Affairs, Contract No. VA24115J1397, to replace

the roof and electrical switchgear at the Togus VA Hospital located outside

Augusta, Maine. The value of Contract No. VA24115J1397 was $581,730

      14.     Upon information and belief, on or about May 19, 2017,

Defendant Williams Building Company entered into a prime contract with

the Department of Veterans Affairs, Contract No. VA24117J1063, to

complete a renovation of the SCI and blood draw at the Togus VA Hospital.

The value of Contract No. VA24117J1063 was $1,612,940.

      15.     Upon information and belief, subsequent to the award of the

prime contracts, Defendant Williams Building Company subcontracted the

portion of the work for the projects that related to electrical installation to

Defendant Cube Electric.




                                        5
 Case 1:19-cv-00430-DBH Document 1 Filed 09/19/19 Page 6 of 11      PageID #: 6



      16.      Because the value of Contract No. VA24115J1397 was more than

$100,000, Williams Building Company was required by 40 §U.S.C. §

3131(b)(2) to obtain a payment bond to cover the value of the work.

      17.      Similarly, related to the work under Contract No.

VA24117J1063, Defendant Williams Building Company obtained a Payment

Bond, No. 63252322, with Defendant Cube Electrical Construction as the

principal and Defendant Western Surety Company as the surety, as required

by 40 U.S.C. § 3131(b)(2). See Exhibit 1. The stated liability limit of the bond

is $236,000.

      18.      Defendant Cube Electrical Construction is signatory to an Inside

Construction Agreement (the “Agreement”) with Plaintiff Local 1253. See

Exhibits 2–3. The Agreement requires Defendant Cube Electrical

Construction to file payroll reports concerning the hours worked by

employees pursuant to the Agreement and to pay contributions at specified

rates to Local 1253 and to the Family and Medical Trust, Benefits Trust,

Retirement Trust, Training Trust, and Support Fund, based on either the

number of hours worked by each employee covered by the Agreement or on a

percentage of the total payroll.

      19.      The Agreement also requires Defendant Cube Electrical

Construction to remit dues to Local 1253, along with other assessments and

contributions.

                                         6
 Case 1:19-cv-00430-DBH Document 1 Filed 09/19/19 Page 7 of 11       PageID #: 7



      20.   In the event of a delinquency, the Agreement and Trust

Agreements incorporated therein provide that Defendant Cube Electrical

Construction is liable for interest on unpaid balances. See Exhibits 2, 4–7.

      21.   In the event of litigation to collect a delinquency, the Agreement

and incorporated Trust Agreements also provide that Defendant Cube

Electrical Construction is liable for accounting fees, audit costs, expert fees,

attorneys’ fees, and the costs of litigation.

      22.   Defendant Cube Electrical Construction performed work in

connection with the projects at the Togus VA Hospital for which it should

have filed reports of hours worked by its employees and paid contributions to

Local 1253 and to the Family and Medical Trust, Benefits Trust, Retirement

Trust, Training Trust, and Support Fund, but failed to do so.

      23.   Members of Local 1253 worked continuously for Defendant Cube

Electrical Construction at the Togus VA Hospital from September 2015

through September 2018. For the period of March 2016 through September

2018, Defendant Cube Electrical Construction failed to pay at least

$97,881.83 in contributions to Local 1253 and to the Family and Medical

Trust, Benefits Trust, Retirement Trust, Training Trust, and Support Fund.

Defendant Cube Electrical Construction also failed to submit dues owed to

Local 1253 totaling $9,455.07. See Exhibit 8.



                                         7
 Case 1:19-cv-00430-DBH Document 1 Filed 09/19/19 Page 8 of 11       PageID #: 8



      24.   Defendants are also liable, jointly and severally, for continually

accruing interest as provided in Cube Electrical Construction’s Agreement

with Local Union No. 1253 and the Trust Agreements incorporated therein.

This amount currently totals at least $32,284.59, with additional interest

accruing monthly.

      25.   Defendants are liable, jointly and severally, for liquidated

damages as provided in Cube Electrical Construction’s Agreement with Local

1253 and the Trust Agreements incorporated therein in the amount of

$5,683.44 as of the filing of this action. See Exhibits 4–5.

      26.   Although the foregoing amount is stated with substantial

accuracy, the full amount of Cube Electrical Construction’s delinquency may

not be known without an audit of its records and Defendant Williams

Building Company’s records related to the Project.

      27.   Defendants are liable, jointly and severally, for Plaintiffs’

attorneys’ fees associated with bringing this action, as provided in Cube

Electrical Construction’s Agreement with Local 1253 and the Trust

Agreements incorporated therein.

      28.   On or about December 18, 2018, Local 1253 and the Family and

Medical Trust, Benefits Trust, Retirement Trust, Training Trust, and

Support Fund timely provided Williams Building Company with notice of

their claim for payment by Certified Mail, Return Receipt Requested. Said

                                        8
 Case 1:19-cv-00430-DBH Document 1 Filed 09/19/19 Page 9 of 11        PageID #: 9



notice included a demand for payment of all amounts due, stated with

substantial accuracy. Subsequent to their initial notice, Local and the Family

and Medical Trust, Benefits Trust, Retirement Trust, Training Trust, and

Support Fund updated their claim amount and continued to demand

payment.

      29.      This action is being instituted more than ninety days after

Plaintiffs’ members furnished labor and within one year of Local 1253’s last

work for Cube Electrical Construction at the Togus VA Hospital.

      30.      The last date of labor for which the claim is made was furnished

on September 28, 2018.

      31.      Pursuant to 40 U.S.C. § 3133(b)(3)(A), this action is being

instituted and presented against Defendants Williams Building Company,

Cube Electrical Construction, and Western Surety Company in the name of

the United States of America for all sums justly due Local 1253 and the

Family and Medical Trust, Benefits Trust, Retirement Trust, Training Trust,

and Support Fund at the time of the filing of this action, or that may become

due Local 1253 and the Family and Medical Trust, Benefits Trust,

Retirement Trust, Training Trust, and Support Fund during the pendency of

this action.

      32.      Pursuant to the Agreement, and in accordance with the

subcontract, the Bond and applicable State and federal law, Defendants

                                          9
Case 1:19-cv-00430-DBH Document 1 Filed 09/19/19 Page 10 of 11           PageID #: 10



Williams Building Company, Cube Electrical Construction, and Western

Surety Company are each jointly and severally obligated to Local 1253 and to

the Family and Medical Trust, Benefits Trust, Retirement Trust, Training

Trust, and Support Fund in the amount of at least $145,304.93, plus

presently accruing interest and attorneys’ fees and costs.

      Wherefore, Plaintiffs requests relief against Defendants as follows:

      (a)   Enter Judgment for them and against Williams Building

Company, Cube Electrical Construction, and Western Surety Company,

jointly and severally;

      (b)   Enter Judgment requiring Defendants Williams Building

Company and Cube Electrical Construction to submit their books and records

to an audit, in order to determine the full amount of contributions owed;

      (c)   Enter Judgment for Plaintiffs and against Williams Building

Company, Cube Electrical Construction, and Western Surety Company,

jointly and severally in the amount of at least $145,304.93 plus presently

accruing interest, or any different or additional amounts determined to be

due and owing by audit;

      (d)   Allow Plaintiffs a trial by jury on all issues so triable;

      (e)   Enter Judgment awarding Plaintiffs accounting fees, audit costs,

expert fees, attorneys’ fees, and the costs of litigation associated with

bringing this action; and

                                       10
Case 1:19-cv-00430-DBH Document 1 Filed 09/19/19 Page 11 of 11   PageID #: 11



     (f)   Enter Orders for such further relief as the Court deems proper.



                                  Respectfully submitted,


Date: September 19, 2019          /s/Jeffrey Neil Young
                                  Jeffrey Neil Young
                                  Johnson, Webbert & Young, LLP
                                  160 Capitol Street, P.O. Box 79
                                  Augusta, Maine 04332-0079
                                  Tel: (207) 623-5110
                                  E-Mail: jyoung@work.law


                                  /s/Shelby H. Leighton
                                  Shelby H. Leighton
                                  Johnson, Webbert & Young, LLP
                                  160 Capitol Street, P.O. Box 79
                                  Augusta, Maine 04332-0079
                                  Tel: (207) 623-5110
                                  E-Mail: sleighton@work.law

                                  Attorneys for Plaintiff




                                    11
